958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Petitioner-Appellant,v.Larry HUFFMAN;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 91-6080.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 19, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-89-726-R)
William Lebron Church, appellant pro se.
Eugene Paul Murphy, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
OPINION
PER CURIAM:


1
William Lebron Church seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Church v. Huffman, No. CA-89-726-R (E.D.Va. May 16, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We also deny Church's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984)